 1   Ahren A. Tiller [SBN: 250608]
     BLC Law Center, APC
 2   1230 Columbia St., Ste. 1100
     San Diego, Ca 92101
 3   Phone 619-894-8831
     Fax 866-444-7026
 4   Email ahren.tiller@blc-sd.com
 5   Attorneys for Plaintiff
     Vincent Manikan
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11                                                 Case No.: 3:17-cv-00467-BEN-JLB
           VINCENT MANIKAN
12
                                                   NOTICE OF VOLUNTARY
13                     Plaintiff                   DISMISSAL PURSUANT TO
                                                   FED. R. CIV. P. 41(a)(1)(A)(i)
14
         vs.
15
16     PACIFIC RIDGE
       NEIGHBORHOOD
17     HOMEOWNERS ASSOCIATION,
       N.N. JAESCHKE, INC., PETERS &
18     FREEDMAN, L.L.P., ADVANCED
       ATTORNEY SERVICES, INC.,
19     AND DOES 1-10.
20
21                   Defendants.
22
23                      NOTICE OF VOLUNTARY DISMISSAL
24
25             TO THE HONORABLE COURT AND ALL PARTIES HEREIN AND
26    THEIR RESPECTIVE COUNSELS OF RECORD:
27
28

                   MANIKAN V. PACIFIC RIDGE NEIGHBORHOOD HOMEOWNERS ASSOCIATION ET. AL
                                  NOTICE OF VOLUNTARY DISMISSAL - PAGE 1
 1         PLEASE TAKE NOTICE THAT pursuant to Fed. R. Civ. P.
 2   41(a)(1)(A)(i), Plaintiff Vincent Manikan (“Plaintiff”) hereby voluntarily
 3   dismisses the above-captioned action as to DOES 1-10 (“DOE Defendants”),
 4   with prejudice, and without further notice.
 5         In support of said dismissal, Plaintiff avers that none of the DOE
 6   Defendants have filed an answer, motion to dismiss, or other responsive
 7   pleading.
 8
 9   Dated: June 18, 2019                      By:     /s/ Ahren A. Tiller____
                                                       Ahren A. Tiller, Esq.
10                                                     BLC Law Center, APC
                                                       Attorneys for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                  MANIKAN V. PACIFIC RIDGE NEIGHBORHOOD HOMEOWNERS ASSOCIATION ET. AL
                                 NOTICE OF VOLUNTARY DISMISSAL - PAGE 2
